Citation Nr: 0842771	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

When these issues were previously before the Board in May 
2008, they were remanded for additional development.  The 
case has since been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity is 
manifested by impairment of the external popliteal nerve that 
more nearly approximates moderate than severe.

2.  Peripheral neuropathy of the right lower extremity is 
manifested by impairment of the external popliteal nerve that 
more nearly approximates moderate than severe.

3.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no 
more, for peripheral neuropathy of the left lower extremity, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8521 (2008).

2.  The criteria for an initial rating of 20 percent, but no 
more, for peripheral neuropathy of the right lower extremity, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8521 (2008).

3.  The criteria for an initial disability rating higher than 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, by letters mailed in June 
2004 and March 2006.  Although the March 2006 letter was 
provided after the initial adjudication of the claims, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the claims in August 
2008.  There is no indication or reason to believe that any 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims. 

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to any of the disabilities.  

Peripheral Neuropathy

The veteran is currently rated at 10 percent disabling for 
peripheral neuropathy of each lower extremity under 
Diagnostic Code 8623.  Based upon the documented 
manifestations of the disability, the Board has determined 
that it would be more appropriate and also to the veteran's 
advantage to rate the disabilities under Diagnostic Code 
8521, which provides the criteria for rating impairment of 
the external popliteal nerve (common nerve).

Under Diagnostic Code 8521, a 10 percent rating will be 
assigned for mild incomplete paralysis of the external 
popliteal nerve.  A rating of 20 percent is warranted for 
moderate incomplete paralysis and a rating of 30 percent is 
warranted for severe incomplete paralysis.  Complete 
paralysis, defined as foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes, warrants a 40 percent 
disability rating.

The introductory note to Diseases of the Peripheral Nerves 
defines the term incomplete paralysis as a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild or, at most, 
moderate degree.

The Board also notes that for neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis.  38 C.F.R. § 4.123 
(2008).

Moreover, the rating schedule provides that neuralgias 
characterized by dull and intermittent pain of a typical 
distribution so as to identify the nerve, is to be rated on 
the same scale with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2008).

In this case, the Board finds that a 20 percent rating, for 
moderate incomplete paralysis of the external popliteal nerve 
is warranted.  To that end, the Board is persuaded by the 
veteran's on-going symptoms of burning pain, tingling and 
numbness.  

Next, while the veteran has had essentially normal motor 
strength, the Board places significant probative value on the 
most recent VA examination report, which indicates that there 
was atrophy of both calves and thighs which was a direct 
effect of the nerve damage.  Additionally, the veteran 
experienced decreased light touch, decreased vibration, and 
had difficulty sensing the temperature of water when bathing.  
His bilateral peripheral neuropathy affected his usual 
activities of daily living such as chores, shopping, 
exercise, sports, recreation, traveling, and bathing.  Given 
that there is muscle atrophy, the veteran has decreased 
feeling of touch and vibration, has difficulty determining 
water temperature, and that his daily activities are limited 
by his disability, the Board finds this evidence most 
consistent with moderate incomplete paralysis, which warrants 
a 20 percent rating for each lower extremity.

However, no more than a 20 percent rating is warranted.  The 
medical evidence does not show that the impairment in either 
lower extremity more nearly approximates severe incomplete 
paralysis than moderate incomplete paralysis.  In the June 
2008 VA examination, left and right plantar flexion was 
normal and left and right ankle reflexes were 2+.  Moreover, 
there is no evidence of foot drop or slight droop of the 
first phalanges of the toes.  

In this case, the veteran's signs and symptoms are consistent 
with the criteria of moderate incomplete paralysis.  
Therefore, a rating of 20 percent, but no more, is warranted.

The Board also finds that the now-current rating contemplates 
the veteran's complaints of pain, weakness, and fatigability 
and, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 (2008), there is no basis on which to assign a higher 
than 20 percent rating.

Accordingly, the Board finds that the veteran's subjective 
complaints and objective medical evidence are contemplated in 
the currently-assigned 20 percent rating and indicia of a 
higher rating are not shown.

PTSD

The General Rating Formula for Mental Disorders provides in 
pertinent part:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The veteran is currently assigned a 30 percent rating for 
PTSD.  As set forth above, a 30 percent rating represents 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The next higher rating of 50 percent is authorized for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Here, the evidence is not consistent with a flattened affect 
or with circumstantial, circumlocutory, or stereotyped 
speech.  On VA examination in April 2005, the veteran's 
speech was described as emotional at times and somewhat rapid 
but normal in tone.  It was also noted that he was anxious 
although his affect was broad.  On VA examination in July 
2008 the veteran's speech was noted to be unremarkable and 
his affect was appropriate.  

The evidence is not consistent with panic attacks more than 
once a week.  The April 2005 VA examiner did not comment on 
panic attacks; however, in the July 2008 VA examination the 
veteran denied experiencing panic attacks.  

With respect to impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks), there is some evidence indicative of 
memory impairment, although not all of the evidence shows 
this.  On VA examination in April 2005, the veteran's 
immediate and recent memories were satisfactory and his 
remote memory was good.  His thought process was spontaneous 
and abundant and his continuity of thought contained 
considerable rambling, although the veteran was goal directed 
and relevant when refocused by the examiner.  His abstraction 
ability and concentration were both satisfactory.  On VA 
examination in July 2008 his remote memory was normal and his 
recent and immediate memory were mildly impaired.  His 
thought process was rambling and his thought content was 
unremarkable.  These findings are consistent with the 
criteria for a 30 percent rating, rather than a 50 percent 
rating, since the veteran's memory impairment was only noted 
to be mild.  

The evidence is not consistent with disturbances of 
motivation and mood.  During the April 2005 VA examination 
his mood was described as anxious.  His thought content 
contained no suicidal or homicidal ideation and he had no 
delusions, ideas of reference, or feelings of unreality.  On 
VA examination in July 2008 his mood was described as 
agitated and dysphoric.  He had no delusions or homicidal 
thoughts.  He described passive suicidal thoughts.  

The Board notes that there is some evidence that supports the 
criterion of difficulty in establishing effective social 
relationships.  On VA examination in April 2005 it was noted 
that the veteran had been married four times and divorced 
three times.  He reported a positive relationship with his 
sons and grandchildren.  He reported that he had one close 
friend but his friend lived in a different city so they did 
not socialize often.  These findings were echoed in the July 
2008 VA examination report.  He also reported in 2008 that 
since he had begun treatment for PTSD his prior avoidance of 
social gatherings had improved.  

Although the Board concedes that the veteran has demonstrated 
a difficulty in establishing effective social relationships, 
an equivalent difficulty in terms of work relationships is 
not shown.  At the time of the April 2005 VA examination, the 
veteran was working full-time as a welder.  When asked about 
his job he responded "I love it."  At the time of the July 
2008 VA examination the veteran reported that he had retired.  
The examiner noted that the veteran's retirement was not due 
to psychiatric problems but rather due to medical problems.

The Board acknowledges that the suicidal ideation reported by 
the veteran at the July 2008 examination is a symptom 
associated with a higher disability rating, but it was 
described as only passive and the demonstrated social and 
occupational impairment from the disability does not more 
nearly approximate the reduced reliability and productivity 
contemplated by a 50 percent rating.

The Board notes that the veteran's Global Assessment of 
Functioning (GAF) scores have been consistent.  GAF scores 
are based on a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

On VA examination in April 2005 he was assigned a GAF score 
of 55 and on VA examination in July 2008 he was assigned a 
GAF score of 52.  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  This 
score is generally consistent with the objective findings.  

The Board finds that the GAF scores assigned by VA examiners 
are consistent with the 30 percent rating currently assigned.

In determining that a disability rating in excess of 30 
percent is not warranted, the Board relies on the veteran's 
statements, and on the medical evidence of record.  As to the 
former, the veteran does not appear to endorse symptoms of 
the overall severity required for a 50 percent rating.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against the claim.

Other Considerations

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has any of 
the service-connected disabilities warranted a higher rating 
beyond that already assigned in the above decision.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the service-
connected disabilities and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disabilities would be 
in excess of those contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that the veteran's peripheral 
neuropathy of the left lower extremity warrants a 20 percent 
rating throughout the initial rating period, but not higher, 
the appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

The Board having determined that the veteran's peripheral 
neuropathy of the right lower extremity warrants a 20 percent 
rating, but not higher, the appeal is granted to this extent 
and subject to the criteria applicable to the payment of 
monetary benefits.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


